DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species A in the reply filed on 2/24/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US Patent No. 8,777,832).
As to claims 1 and 8-10 and 13 Wang discloses a cavopulmonary assist device (column 2, lines 34-47; column 4, lines 60-61) comprising a turbine unit with an inlet and outlet (Figure 5A) and impeller (12), a pump unit with an inlet and outlet (Figure 5A) and impeller (14), and a shaft (16) coupling the pump and turbine units (column 6, lines 14-29), the pump unit free of an active or external power source and rotation is generated by rotation of said shaft (column 4, lines 57-67).
As to claims 2 and 4, Wang discloses tangential and axial openings along the device (Figure 6a)
As to claim 3, Wang discloses a spiral shaped chamber (22) (Figure 6a).
As to claims 5 and 14, Wang discloses the shaft has a variable length and a modulation system (column 4, lines 15-39).
As to claim 6, Wang discloses varying speed (column 4, lines 40-67).
As to claim 7, Wang discloses a gear reduction mechanism (column 4, lines 40-67).
As to claim 11, Wang discloses a continuous centrifugal system (column 2, lines 51-56).
As to claim 12, Wang discloses bearings (26) (28).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774